Citation Nr: 1102629	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which continued a 40 percent rating for low back strain with 
traumatic arthritis.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.

In September 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., to 
afford due process and for further development.  Following its 
completion of the Board's requested actions, the RO denied 
entitlement to a rating in excess of 40 percent for low back 
strain with traumatic arthritis.  The AMC returned this matter to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims are applicable to this appeal..  

The Veteran was granted service connection in October 1974 for 
low back strain, and a 10 percent rating was assigned effective 
June 18, 1974.  In April 1988, April 1995, and April 2000, he 
filed claims for an increased rating.  In September 2000, the RO 
granted an increased rating and evaluated his low back disability 
at 40 percent effective April 14, 2000.  He appealed the decision 
to the Board which denied a rating in excess of 40 percent in 
February 2005.

In February 2006, the Veteran filed a claim for a rating in 
excess of 40 percent.  The RO continued the 40 percent evaluation 
in June 2006, and the Veteran submitted a notice of disagreement 
in August 2006.  The Board remanded the case in September 2009 to 
provide a VA examination with current findings concerning the 
severity of the low back disability, including identification of 
orthopedic and neurological manifestations of the service-
connected disability.  A March 2010 VA spine examination and a 
May 2010 VA peripheral nerves examination are of record in 
compliance with the Board's remand instructions.  

An August 2010 rating decision issued by the RO, which continued 
a 40 percent evaluation, referenced a June 22, 2009 VA 
examination.  The RO compared range of motion measurements from 
the June 2009 examination to range of motion measurements from 
the March 2010 examination to show that the Veteran's low back 
disability seemed to improve.  The August 2010 supplemental 
statement of the case did not mention the June 2009 examination 
report.  A review of the claims folder reveals the June 22, 2009 
VA spine examination report is not of record.  The Board cannot 
determine the issue on appeal without reviewing the June 2009 VA 
examination results.  Therefore, a remand is necessary to obtain 
these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

The RO also should obtain and associate with the claims file all 
outstanding VA and private medical records connected with the 
Veteran's claim.  On remand, the RO should contact the Veteran 
and his representative for information about all medical 
providers in order to obtain medical records not already in the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  A specific search should be conducted for 
records of a June 22, 2009 VA spine 
examination referenced in the August 2010 
rating action.  All attempts to procure the 
records should be documented in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should contact the Veteran and 
obtain the names and addresses of all health 
care providers, VA and non-VA, who have 
provided any pertinent treatment since May 
2010.  After the Veteran has signed the 
appropriate releases, those reports not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


